Case: 18-13434    Date Filed: 01/17/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-13434
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:18-cr-00062-SCJ-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JONATHAN MICHAEL KANKOLENSKI,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (January 17, 2019)

Before WILLIAM PRYOR, MARTIN and NEWSOM, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced
               Case: 18-13434     Date Filed: 01/17/2019   Page: 2 of 2


if it was made knowingly and voluntarily); United States v. Howle, 166 F.3d 1166,

1169 (11th Cir. 1999) (an appeal waiver “includes a waiver of the right to appeal

difficult or debatable legal issues”).




                                          2